Citation Nr: 0013014	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  99-00 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

Entitlement to service connection for hypertension, pulmonary 
tuberculosis, heart disease, arthritis (claimed as body 
weakness), kidney trouble, poor vision, hearing loss, a 
nervous disorder, and an ulcer.



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had service from April 1946 to April 1947.

The matters on appeal come before the Board of Veterans' 
Appeals (Board) by a July 1998 rating action.  


FINDINGS OF FACT

1.  The medical evidence does not show current diagnoses of 
hypertension, heart disease, a kidney disorder, decreased 
visual acuity, hearing loss, a nervous disorder, or an ulcer.  

2.  There is no medical evidence of a nexus between the 
veteran's pulmonary disorder and arthritis, claimed as 
generalized body weakness, and his service.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
hypertension, pulmonary tuberculosis, heart disease, 
arthritis (claimed as body weakness), kidney trouble, poor 
vision, hearing loss, a nervous disorder, and an ulcer are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that service connection is warranted 
for hypertension, pulmonary tuberculosis, heart disease, 
arthritis (claimed as body weakness), kidney trouble, poor 
vision, hearing loss, a nervous disorder, and an ulcer 
because the chronic disabilities had their onset in service.  
After reviewing the evidence submitted, the Board finds that 
the veteran's claims are not well grounded.  

For service connection, a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); see, Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
Section 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). 

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" is generally 
required.  Id. at 93. 

Generally, for a service-connected claim to be well grounded, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Brown, 9 Vet. App. 
341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).

In determining whether a claim is well grounded, only the 
evidence in support of the claim is evaluated and that 
evidence is presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

In this case, the evidence consists of an October 1997 
statement from W.J.S., M.D., showing that the veteran had 
polyarthritis of the lumbosacral spine and knee for more than 
7 years and received medication and a March 1998 statement, 
reflecting that the veteran continued to receive treatment.  
Also of record are an October 1998 statement from M.C.L., 
M.D., certifying that the veteran "suffered" from 
hemoptysis secondary to pulmonary tuberculosis (PTB) in July 
1975 and a March 1998 statement confirming that since 
September 1993 the veteran received treatment for hemoptysis.

As shown by the medical evidence submitted, current diagnoses 
of hypertension, heart disease, a kidney disorder, decreased 
visual acuity, hearing loss, nervousness, and an ulcer have 
not been made.  Service-connection claims must be accompanied 
by evidence that establishes that the veteran currently has 
the claimed disabilities.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (absent "proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328, 1331-32 (Fed. Cir. 1997) (implicitly 
rejecting appellant's contention that Rabideau and Brammer, 
both supra, and Caluza, infra, be overruled).  Because such 
medical evidence has not been presented for the 
aforementioned matters, the claims are not well grounded.

The medical evidence submitted also does not indicate that 
the veteran's pulmonary disorder and arthritis, claimed as 
generalized body weakness, are related to service.  Although 
evidence of current disorders has been presented, the record 
is devoid of any competent evidence indicating a nexus 
between those disorders and events of service.  The record 
merely shows that the veteran received treatment for PTB, in 
1975, approximately twenty-eight years post service, and that 
he has received treatment for arthritis (claimed as body 
weakness) since 1993, many years after service.  Thus, the 
claims must be denied.  

The Board is cognizant of the veteran's statements presented 
on appeal, relating all of his disorders to service.  
However, because this is not a case where lay testimony 
suffices to provide the required nexus, the claims remain not 
well grounded.  See Clyburn v. West, 12 Vet. App. 296 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); compare with 
Falzone v. Brown, 8 Vet. App. 398 (1996).

At this time, the Board acknowledges that a Request for 
Information received in March 1998 shows that the veteran's 
medical records were not on file at National Personnel 
Records Center (NPRC).  The veteran had fire-related service.  
The Board further acknowledges that when service medical 
records are unavailable, as here, the duty to assist is 
particularly great.  See Moore v. Derwinski, 1 Vet. App. 401 
(1991); O'Hare v. Derwinski, 1 Vet. App. 365 (1991); but see 
Morton v. West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 
F.3d. 1464 (Fed. Cir. 1997) (under Section 5107, VA has a 
duty to assist only those claimants who have established a 
well grounded claim).  Nonetheless, in the matters on appeal, 
even assuming that such service medical records could show 
in-service incurrence for all of the aforementioned disorders 
the veteran's claims would remain not well grounded.  Again, 
the record is devoid of any medical evidence establishing 
current diagnoses of hypertension, heart disease, a kidney 
disorder, decreased visual acuity, hearing loss, a nervous 
disorder, and an ulcer.  Additionally, it is silent with 
respect to any medical evidence satisfying the nexus 
requirement between service and the veteran's pulmonary 
disorder and arthritis (claimed as generalized body 
weakness).  Moreover, the record shows that the veteran has 
been adequately apprised of the evidence needed to 
substantiate his claim.  Robinette, supra.  The veteran's 
claims are denied.


ORDER

Entitlement to service connection for hypertension, pulmonary 
tuberculosis, heart disease, arthritis (claimed as body 
weakness), kidney trouble, poor vision, hearing loss, a 
nervous disorder, and an ulcer is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

